Filed 5/12/15
                           CERTIFIED FOR PUBLICATION


                COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                    DIVISION ONE

                               STATE OF CALIFORNIA



THE PEOPLE,                                      D066482

        Plaintiff and Respondent,

        v.                                       (Super. Ct. No. RIF1201945)

JUAN ANTONIO COVARRUBIAS,

        Defendant and Appellant.



        APPEAL from a judgment of the Superior Court of Riverside County, Richard T.

Fields, Judge. Affirmed.



        Nancy L. Tetreault, under appointment by the Court of Appeal, for Defendant and

Appellant.

        Kamala D. Harris, Attorney General, Julie L. Garland, Assistant Attorney General,

Anthony Da Silva and Peter Quon, Jr., Deputy Attorneys General, for Plaintiff and

Respondent.
         A jury convicted defendant and appellant Juan Antonio Covarrubias of second

degree implied malice murder (Pen. Code, § 187). The court sentenced Covarrubias to

prison for 15 years to life.

         Covarrubias appeals, contending the court prejudicially erred when it refused to

exclude certain portions of the testimony of two employees of Mothers Against Drunk

Driving (MADD). Each of the MADD employees testified about various administrative

matters pertaining to MADD, including victim impact panels, and, as relevant to this

appeal, their own personal stories of tragedy related to drunk driving accidents (hereafter

personal-tragedy testimony). Covarrubias alternatively contends the court erred by

instructing the jury with CALCRIM No. 224, Circumstantial Evidence: Sufficiency of

Evidence, instead of CALCRIM No. 225, Circumstantial Evidence: Intent or Mental

State.

         We conclude the court erred when it found the personal-tragedy testimony

relevant under Evidence Code1 section 350 and when it found under section 352 that

such testimony was not substantially outweighed by its prejudicial effect. However, on

this record, we further conclude this error was harmless. Finally, we conclude the court

properly instructed the jury with respect to circumstantial evidence offered to prove the

elements and intent of the crime. Affirmed.

                                           FACTS

         On the morning of March 31, 2012, Covarrubias crashed the SUV he was driving

into the rear of victim Gyla Walters's car while she was stopped at an intersection. The



1        All further statutory references are to the Evidence Code unless otherwise noted.
                                              2
impact pushed Walters's car into the intersection and caused her car to burst into flames.

Covarrubias and Covarrubias's cousin emerged from the SUV. Covarrubias walked up to

another car and offered one of its passengers $500 to drive him away from the scene.

The passenger refused and then watched as Covarrubias unsuccessfully attempted to open

a door of Walters's burning car. Covarrubias next tried to get into another car, but its

driver sped off. Bystanders walked Covarrubias to the side of the road to wait for the

police.

          Covarrubias approached the first police officer who arrived at the scene and said,

"I did it. I ran the red light. I killed – I killed a person." Covarrubias voluntarily put his

hands behind his back, and the officer handcuffed him. The officer observed that

Covarrubias smelled of alcohol, his speech was slurred, and his eyes were bloodshot.

The officer transported Covarrubias to the police station, where his blood was drawn. A

forensic toxicologist who analyzed the blood sample estimated Covarrubias's blood-

alcohol level at 0.20 percent at the time of the crash.2

          At the police station, another officer interviewed Covarrubias. Covarrubias

admitted driving the SUV that crashed into Walters's car. He told the officer that he went

to a nightclub with friends the previous night to celebrate his upcoming birthday. While

there, he drank "[t]equila mix, tequila and vodka." He told the officer that he left the

nightclub around two in the morning to go to a party where he drank more alcohol "for

several hours." Covarrubias said his cousin warned him not to drive after leaving the

party.


2     Covarrubias's blood was drawn about 60 to 90 minutes after the crash. The blood-
alcohol level of that sample was 0.19 percent.
                                               3
      A traffic collision investigator testified that when he arrived on scene, Walters's

car was burning. He concluded Walters died because of the fire.

                                      DISCUSSION

                                               I

                    Admissibility of the Personal-Tragedy Testimony

      A. Additional Facts

      Between August 2007 and February 2011, Covarrubias pled guilty three times for

driving under the influence of alcohol (sometimes DUI). The court ordered Covarrubias

to attend and complete alcohol abuse rehabilitation programs and MADD victim impact

panels after each plea. The record indicates Covarrubias attended at least two of the

MADD victim impact panels. MADD victim impact panels consist of victims of DUI

crashes and their family members relating the physical and emotional pain they have

suffered because of drunk driving accidents.

      At trial, the People called two MADD employees, Sharry Graham and Desiree

Garcia. Graham testified about her position as a "victim advocate" and provided

information about MADD victim impact panels, such as the average attendance, the

procedures MADD used to record attendees, and a description of the general content of

the presentations. Garcia testified she was a development officer for MADD and briefly

explained her job duties. Along with their roles as employees, Graham and Garcia

regularly presented at MADD victim impact panels. The record shows both Graham and

Garcia spoke at the MADD victim impact panels Covarrubias attended.

      Graham testified that a drunk driver hit her son and that she often tells this "tragic

story" at MADD meetings. She testified that in one MADD meeting attended by

                                               4
Covarrubias, she described having to sign forms at the hospital indicating her son would

likely die from the car crash. Although her son survived, she testified that she explains to

attendees of MADD meetings "he's been reissued, because he is not the same boy I gave

birth to." She also testified that her son is "[l]ike a newborn baby" because he has had to

relearn "how to read . . . how to swallow, how to chew, how to dress himself, everything"

and that he is "on a ventilator," has a "brain injury," and is "paralyzed on the left side."

       Graham also testified about her son's suffering: "And while he was only 18 years

old and getting ready to graduate from high school, that was never my plan for him, and

that was never the plan for himself. And he still asks, How can somebody else decide

how my life was going to be? [¶] . . . [A]nd I talk about how he cannot hold a job. He

can't. That's not even within the realm of possibility. [¶] . . . [¶] And I also talk about

the pain that he's in every day. [¶] And I talk about that he goes around thinking about

suicide, because of the pain. That he doesn't know if he can live to be an old man and

endure the pain that he does."

       Garcia, like Graham, testified she appeared on MADD victim impact panels

including at a meeting attended by Covarrubias. Garcia testified she was raised by a

single mother. She depicted her mother as a selfless person who made daily sacrifices to

raise Garcia, her only child. Garcia said her mother supported her while Garcia attended

college. Garcia then talked about the morning the police informed her that her mother

and her mother's boyfriend had been killed by a drunk driver: "I remember I was so mad,

because I thought, Who had a right to have say on my life? Somebody that I didn't know.

That didn't know me changed the entire course of how my life would be played out. That

made me think how selfish, how selfish that somebody could have a couple hours of

                                               5
laughs and drinks. And what it came down to is that my mom's life was worth a couple

shots of vodka."

       Garcia also testified about the aftermath of the DUI crash: "[N]ot only was my

mom's life taken, but my mom was with her boyfriend, and his life was taken as well.

And he was the father, a single father of a beautiful 11-year-old little girl. [¶] . . . Forget

about me for a second, but there was an 11-year-old little girl left without a dad. . . . [¶]

The young man is serving a sentence. He was convicted to 16.4 years in state prison.

The law eight years ago was a little different, so that's what he was convicted of. He has

to serve 11 of those years. [¶] And when he gets out, he gets his life back. But I'm the

one with the life sentence, because I have to live with this for the rest of my life."

       B. Guiding Principles

       Rulings made under sections 350 and 352 are reviewed for an abuse of discretion.

(People v. Foster (2010) 50 Cal. 4th 1301, 1328.) "This standard is particularly

appropriate when, as here, the trial court's determination of admissibility involved

questions of relevance . . . and undue prejudice." (People v. Guerra (2006) 37 Cal. 4th
1067, 1113.) "Under the abuse of discretion standard, 'a trial court's ruling will not be

disturbed, and reversal of the judgment is not required, unless the trial court exercised its

discretion in an arbitrary, capricious, or patently absurd manner that resulted in a

manifest miscarriage of justice.' [Citation.]" (People v. Hovarter (2008) 44 Cal. 4th 983,

1004; see People v. Kipp (1998) 18 Cal. 4th 349, 371 [noting a "court abuses its discretion

when its ruling 'falls outside the bounds of reason'"].)

              1. Sections 350 and 352

       Section 350 states: "No evidence is admissible except relevant evidence."

                                               6
"'"'Relevant evidence is defined in Evidence Code section 210 as evidence "having any

tendency in reason to prove or disprove any disputed fact that is of consequence to the

determination of the action." The test of relevance is whether the evidence tends

"'logically, naturally, and by reasonable inference' to establish material facts such as

identity, intent, or motive. [Citations.]" [Citation.] The trial court has broad discretion

in determining the relevance of evidence [citations] but lacks discretion to admit

irrelevant evidence. [Citations.]'"' [Citation.]" (People v. Hamilton (2009) 45 Cal. 4th
863, 913.)

       Section 352 states: "The court in its discretion may exclude evidence if its

probative value is substantially outweighed by the probability that its admission will (a)

necessitate undue consumption of time or (b) create substantial danger of undue

prejudice, of confusing the issues, or of misleading the jury." "'The code speaks in terms

of undue prejudice. Unless the dangers of undue prejudice, confusion, or time

consumption "'substantially outweigh'" the probative value of relevant evidence, a section

352 objection should fail. [Citation.] "'The "prejudice" referred to in Evidence Code

section 352 applies to evidence which uniquely tends to evoke an emotional bias against

the defendant as an individual and which has very little effect on the issues. In applying

section 352, "prejudicial" is not synonymous with "damaging."' [Citation.]" [Citation.]'"

(People v. Doolin (2009) 45 Cal. 4th 390, 439.)

              2. Implied Malice

       Malice may be implied in DUI crashes: "[W]hen the conduct in question can be

characterized as a wanton disregard for life, and the facts demonstrate a subjective

awareness of the risk created, malice may be implied. (§ 188.) In such cases, a murder

                                              7
charge is appropriate." (People v. Watson (1981) 30 Cal. 3d 290, 298.) Additionally,

"[p]rior convictions and exposure to mandatory educational programs are admissible to

show the accused's awareness of the life threatening risks of driving under the influence."

(People v. David (1991) 230 Cal. App. 3d 1109, 1115 (David).) Thus, an instructor's

discussion of an educational program that a defendant attended, including the "legal

aspects of driving under the influence . . . and the long-term effects of alcohol on organs

of the body," is probative to show the defendant's implied malice and is not unduly

prejudicial. (People v. Murray (1990) 225 Cal. App. 3d 734, 739 (Murray).)

       Furthermore, testimony of how "even small amounts of alcohol could impair the

nervous system, the muscles, and the brain and lead to problems of judgment and lack of

coordination . . . , [how] alcohol impairs the ability to make rational decisions and to

judge distance and speed . . . [and how] alcohol reduces inhibitions and causes drivers to

take abnormal chances, such as speeding and dodging in and out of traffic," is another

example of probative evidence that is not unduly prejudicial. (Murray, supra, 225

Cal.App.3d at p. 739.)

       Conversely, evidence that is "highly emotional," "unrelated to the charged

offense," and "create[s] a substantial danger of inflaming the jury's passions by

engendering similar feelings of sympathy for the victims of the charged offenses and

their families," exemplifies unduly prejudicial evidence. (People v. Diaz (2014) 227
Cal. App. 4th 362, 379-380 (Diaz).)

       In Diaz, the defendant was driving over 100 miles per hour when his car hit a curb,

flipped on its side and crashed. (Diaz, supra, 227 Cal.App.4th at p. 367.) One of the

passengers in Diaz's car died at the scene. (Ibid.) An expert determined that Diaz had

                                              8
between a 0.22 and 0.23 percent blood-alcohol level at the time of the crash. (Ibid.)

Before the crash, Diaz had pled guilty to two prior DUI convictions and had been ordered

to attend both an alcohol education program called Maximizing Access to Advance Our

Communities (MAAC) and a MADD education class. (Id. at p. 368.)

        Diaz was charged with murder among other crimes. (Diaz, supra, 227

Cal.App.4th at pp. 364-365.) At Diaz's first trial, the jury could not return a verdict on

the murder charge. (Id. at p. 365.) At retrial, the People showed videos to the jury that

Diaz had seen at his MAAC and MADD education classes. (Ibid.) The 29-minute

MAAC video showed inmates, victims and family members of victims of DUI and

reckless driving accidents in Delaware. (Id. at pp. 370-373.) It also showed a defense

attorney and prosecutor talking about the high conviction rates for defendants charged

with DUI in Delaware, and a judge proclaiming that punishment is the "'only message

people truly understand.'" (Id. at pp. 371-372.) The 33-minute MADD video included

the stories of two parents whose children had been killed in DUI crashes. (Id. at pp. 375-

376.)

        The trial court in Diaz gave the jury a curative instruction about the MAAC video,

admonishing the jury to disregard the punishments imposed on the inmates in the video

and any of the statements made in the video by the lawyers or the judge. (Diaz, supra,

227 Cal.App.4th at p. 374.) Further, the trial court ruled that the MAAC video was

"demonstrative only." (Id. at p. 375.) The jury at Diaz's retrial convicted him of murder.

(Id. at p. 365.)

        On appeal, this court held the trial court prejudicially erred in permitting the jury

to view both videos because it "created a substantial danger of inflaming the jury's

                                               9
passions by engendering similar feelings of sympathy." (Diaz, supra, 227 Cal.App.4th at

p. 380.) This court indicated that not only were the stories recounted in the videos highly

prejudicial because of the vivid descriptions of the accidents and the tragic consequences,

but also that at least two of the stories bore a striking resemblance to Diaz's case. (Ibid.)

Also, the videos showed many pictures of the victims, pictures of grave markers, pictures

of the scenes of the crashes, and footage of a brain-damaged victim that our court

concluded were likely to inflame the jury's passions. (Id. at pp. 380-381.)

       Finally, this court in Diaz concluded the MAAC video's discussion of conviction

rates for drunk drivers by the defense attorney and the prosecutor, the Delaware judge's

declarations about deterrence, and the inmates' statements about their sentences "were

highly prejudicial in that they suggested to the jury that it would be acting in an aberrant

fashion if it were to find Diaz not guilty." (Diaz, supra, 227 Cal.App.4th at p. 381.)

       Here, there is no dispute that Graham's and Garcia's testimony regarding the

general character of the MADD victim impact panels, and their verifications that

Covarrubias attended the panels at which they presented their stories, was highly

probative on the issue of implied malice, which, as noted ante, requires a showing of the

accused's subjective awareness of the life threatening risks of DUI. (David, supra, 230

Cal.App.3d at p. 1115.) The question then becomes whether the court abused its

discretion when it found the personal-tragedy testimony relevant and determined the

probative value of such evidence was not substantially outweighed by the probability that

its admission would create a substantial danger of undue prejudice. (See §§ 350 & 352,

subds. (a) & (b).)



                                              10
       We conclude the court abused its discretion when it found the personal-tragedy

testimony admissible under section 350. Quite simply, the tragic aftermaths of the DUI

crashes experienced by Graham and Garcia and their respective family members were

wholly unrelated to Covarrubias's charged offense, including whether he acted with the

requisite implied malice.

       Moreover, assuming for the sake of argument such testimony was even marginally

relevant, we further conclude the court erred when it failed under section 352 to exclude

such evidence because it "created a substantial danger of inflaming the jury's passions by

engendering similar feelings of sympathy." (See Diaz, supra, 227 Cal.App.4th at p. 380.)

Indeed, like portions of the evidence in Diaz, the personal-tragedy testimony of Graham

and Garcia was highly prejudicial as each described in detail the drunk driving accidents

involving their respective family members and the tragic consequences of such accidents

on them and their respective families. (See id. at pp. 380-381.)3 The court therefore

abused its discretion when it found the personal-tragedy testimony was not unduly

prejudicial.

       C. Harmless Error

       Although the trial court erred when it ruled to admit the personal-tragedy

testimony, we conclude that error was harmless under any conceivable standard. (See



3       It is hard to imagine a jury not being inflamed by such testimony. When the
prosecutor asked Graham to share her story of tragedy with the jury, the record shows
Graham responded by saying, "Actually, we don't call them our stories. We call them our
lives, because it's real." We certainly mean no disrespect to either Graham or Garcia and
the tragedies to their families caused by drunk drivers. We are troubled, however, by the
admission of such evidence given its minimal, if any, relevance and its substantial
prejudicial impact/effects.
                                            11
Chapman v. California (1967) 386 U.S. 18, 24 (Chapman); People v. Watson (1956) 46
Cal. 2d 818, 836 (Watson); People v. Marks (2003) 31 Cal. 4th 197, 227 [noting that

application of "ordinary rules of evidence like . . . section 352 does not implicate the

federal Constitution, and thus we review allegations of error under the 'reasonable

probability' standard" in Watson].)

       When the admission of evidence is challenged, the reviewing court determines

whether the abuse of discretion was harmless based "upon a host of factors, all readily

accessible to reviewing courts. These factors include the importance of the witness'

testimony in the prosecution's case, whether the testimony was cumulative, the presence

or absence of evidence corroborating or contradicting the testimony of the witness on

material points, the extent of cross-examination otherwise permitted, and, of course, the

overall strength of the prosecution's case." (Delaware v. Van Arsdall (1986) 475 U.S.
673, 684.)

       Here, even without the personal-tragedy testimony, there is overwhelming

evidence in the record supporting the finding of implied malice.4 Besides Graham and

Garcia, the People called four other witnesses who spoke at mandatory alcohol education

programs that Covarrubias also attended. Not only did these witnesses inform

Covarrubias of the potential catastrophic consequences of driving under the influence, but

at least three of the programs also included advisements or similar warnings as

established in People v. Watson, supra, 30 Cal.3d at page 298. Furthermore, before the




4      Given this conclusion, it is even more concerning why the trial court ruled to
admit, and the prosecution sought to admit, the personal-tragedy testimony.
                                             12
accident, Covarrubias already had suffered three prior DUI convictions and had attended

court-ordered alcohol education programs and MADD victim impact panels.

       Finally, and perhaps most importantly, Covarrubias's admissions to the first officer

on the scene and to the officer who subsequently interviewed him at the station also

support a finding of implied malice. When the first police officer arrived at the accident

scene, Covarrubias exclaimed, "I did it. I ran the red light. I killed – I killed a person."

Covarrubias next put his hands behind his back and the officer handcuffed him. Later at

the police station, Covarrubias told another officer, "[t]he thing that upsets me most is

that I was such a fucking idiot I took somebody else's life." Covarrubias also said his

cousin warned him not to drive before they left the party. In light of this evidence, we

conclude Covarrubias has not established prejudicial error under either Chapman or

Watson.5

                                              II

                                      Jury Instructions

       A. Additional Facts

       At trial, the defense objected to the court giving jury instruction CALCRIM No.

224.6 Instead, the record shows the defense wanted the court to instruct the jury with

CALCRIM No. 225.7

5      Because we have analyzed and decided the merits of Covarrubias's appeal, we
need not address whether Covarrubias forfeited his claims concerning Graham's and
Garcia's personal-tragedy testimony by failing to object at trial, as the People alternately
contend.

6     CALCRIM No. 224 states: "Before you may rely on circumstantial evidence to
conclude that a fact necessary to find the defendant guilty has been proved, you must be
convinced that the People have proved each fact essential to that conclusion beyond a
                                              13
       In refusing to give CALCRIM No. 225, the court found that "much of this case

relies upon circumstantial evidence. For example . . . we heard no testimony that anyone

saw the defendant drinking that night. So the circumstantial evidence that he was

drinking and that he was impaired comes from the officers. For example, testimony that

his eyes were bloodshot and watery; his speech was slurred; that the blood alcohol result

of .19. All of those are circumstantial pieces of evidence that the defendant was

impaired."




reasonable doubt. [¶] Also, before you may rely on circumstantial evidence to find the
defendant guilty, you must be convinced that the only reasonable conclusion supported
by the circumstantial evidence is that the defendant is guilty. If you can draw two or
more reasonable conclusions from the circumstantial evidence, and one of those
reasonable conclusions points to innocence and another to guilt, you must accept the one
that points to innocence. However, when considering circumstantial evidence, you must
accept only reasonable conclusions and reject any that are unreasonable."

7       CALCRIM No. 225 states: "The People must prove not only that the defendant did
the act[s] charged, but also that (he/she) acted with a particular (intent/ [and/or] mental
state). The instruction for (the/each) crime [and allegation] explains the (intent/ [and/or]
mental state) required. [¶] A[n] (intent/ [and/or] mental state) may be proved by
circumstantial evidence. [¶] Before you may rely on circumstantial evidence to conclude
that a fact necessary to find the defendant guilty has been proved, you must be convinced
that the People have proved each fact essential to that conclusion beyond a reasonable
doubt. [¶] Also, before you may rely on circumstantial evidence to conclude that the
defendant had the required (intent/ [and/or] mental state), you must be convinced that the
only reasonable conclusion supported by the circumstantial evidence is that the defendant
had the required (intent/ [and/or] mental state). If you can draw two or more reasonable
conclusions from the circumstantial evidence, and one of those reasonable conclusions
supports a finding that the defendant did have the required (intent/ [and/or] mental state)
and another reasonable conclusion supports a finding that the defendant did not, you must
conclude that the required (intent/ [and/or] mental state) was not proved by the
circumstantial evidence. However, when considering circumstantial evidence, you must
accept only reasonable conclusions and reject any that are unreasonable."
                                            14
       B. Analysis

       "CALCRIM No. 224 is a form jury instruction that describes the manner in which

the jury is to consider circumstantial evidence that the prosecution offers to prove facts

necessary to find a defendant guilty. . . . [¶] CALCRIM No. 225 is a form jury

instruction that describes the manner in which the jury is to consider circumstantial

evidence that the prosecution offers to prove a defendant's intent or mental state."

(People v. Contreras (2010) 184 Cal. App. 4th 587, 591-592.) The bench notes for

CALCRIM No. 224 state that "[i]f intent is the only element proved by circumstantial

evidence, do not give this instruction. Give CALCRIM No. 225." (CALCRIM No. 224.)

       Here, intent was not the only element proved by circumstantial evidence. As the

court correctly noted, whether Covarrubias was driving under the influence at the time of

the crash depended upon circumstantial evidence presented by the prosecution.

Covarrubias, however, asserts that his admissions of guilt, including his statements to the

officers that he was drinking the night of and in the early morning prior to the crash,

unequivocally confirmed that he was driving under the influence at the time of the crash

and the collision caused the fire that killed the victim. We disagree.

       Although Covarrubias admitted to drinking before the crash, the prosecution still

had to prove whether he was driving under the influence at the time of the crash, which

occurred hours later. Moreover, Covarrubias cross-examined witnesses who denied ever




                                             15
seeing him drink at the nightclub or the party, and he presented evidence that challenged

the presumption that the collision caused the fire.8

       Accordingly, because intent was not the only element to be proved by

circumstantial evidence, we conclude the court properly instructed the jury with

CALCRIM No. 224. In any event, we note that even if the court erred in giving the jury

CALCRIM No. 224 and not CALCRIM No. 225, that error was harmless in light of our

previous discussion of the overwhelming evidence of defendant's guilt. (See Neder v.

United States (1999) 527 U.S. 1, 17-18 [noting overwhelming evidence of guilt rendered

alleged instructional error harmless beyond a reasonable doubt].)

                                      DISPOSITON

       The judgment of conviction is affirmed.



                                                                      BENKE, Acting P. J.

WE CONCUR:


NARES, J.


McINTYRE, J.




8      Covarrubias presented a witness who testified he saw another vehicle drive
through the intersection at the time of the crash that allegedly caused a spark, which
allegedly ignited the victim's car.
                                            16